Citation Nr: 0701596	
Decision Date: 01/19/07    Archive Date: 01/25/07

DOCKET NO.  00-02 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from February 1981 to 
January 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, which denied entitlement to service connection for 
PTSD.

The Board remanded this claim in July 2004 for additional 
development.  

In light of the pleadings presented by the veteran and her 
representative, and in light of the limited issue which was 
addressed by the RO, the Board has confined its consideration 
to the claim of entitlement to service connection for PTSD.  
If the veteran wishes to raise a new claim of entitlement to 
service connection for an acquired psychiatric disorder, 
other than PTSD, she or her service representative must 
present a written claim to that effect.

 
FINDING OF FACT

The veteran does not have PTSD attributable to a verifiable 
in-service stressor.


CONCLUSION OF LAW

PTSD was not incurred or aggravated by military service.  38 
U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 3.307, 3.309 
(2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in her possession, what specific evidence 
she is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in February 2005 
correspondence, amongst other documents considered by the 
Board, generally fulfills the provisions of 38 U.S.C.A. § 
5103(a), save for a failure to provide notice addressing the 
type of evidence necessary to establish a disability rating 
and an effective date for the disability on appeal.  The 
claim was readjudicated in an August 2005 supplemental 
statement of the case.  The failure to provide notice of the 
type of evidence necessary to establish a disability rating 
and an effective date for the disability on appeal is 
harmless because the Board has determined that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for PTSD.  Hence, any 
questions regarding what rating or effective date would be 
assigned are moot.

The Board acknowledges that under 38 U.S.C.A. § 5103(a), 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, any timing error in 
the issuance of the notice was cured by providing notice and 
readjudicating the claim.  The veteran has been afforded a 
meaningful opportunity to participate in the adjudication of 
her claim, to include the opportunity to present pertinent 
evidence.  Thus any error in the timing was harmless, the 
appellant was not prejudiced, and the Board may proceed to 
decide this appeal.  Simply put, there is no evidence any VA 
error in notifying the appellant that reasonably affects the 
fairness of this adjudication.  ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

VA has secured all available pertinent evidence and conducted 
all appropriate development.  There is no pertinent evidence 
which is not currently part of the claims file that has been 
adequately identified to permit its addition.   Hence, VA has 
fulfilled its duty to assist the appellant. 

Background

The service medical records reveal no complaints or findings 
pertaining to PTSD.
 
The veteran's December 1980 enlistment examination was 
normal.  The medical history noted the veteran underwent an 
abortion in 1977. The veteran declined a separation physical 
examination.

During service in August 1983, the veteran gave birth to a 
son.  She subsequently had difficulty due to the "early 
birth" of her child, and in finding suitable and affordable 
housing in Germany.  She requested a hardship release from 
active duty as she was a single parent.  This discharge was 
granted by her command.

A review of the service personnel records does not reveal a 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  The appellant's service personnel records 
reveal no findings of any personnel, work performance, or 
disciplinary problems. In fact there are several awards and 
letters of commendation of file.

There are no post service records dating prior to 1997 which 
note a deterioration in work performance, substance abuse, 
episodes of depression, panic attacks, anxiety without an 
identifiable cause, unexplained economic, or social behavior 
changes which have been associated with service. 

The veteran filed a claim for service connection for PTSD in 
May 1997.  In response to a request for stressor information 
the veteran reported two stressors.  The first was that 
during basic training in April 1981 when her drill instructor 
began to verbally abuse her during gas mask training which 
intensified her level of anxiety.  He then cursed and kicked 
her helmet across the floor. She ran out of the room crying.  

The second stressor reportedly occurred while she was 
stationed in Germany in 1983.  She reported being "sexually 
harassed" by Sergeant who repeatedly asked her for a date.  
When she refused he threatened to end her military career.  
She reported this harassment to her superiors, but was 
ignored.  She then reported the harassment to the Inspector 
General (IG) who investigated and reprimanded this soldier.  
She continued, however, to work under this soldier, feeling 
threatened by his "degrading and lustful" looks.  Even though 
she had planned to make the service a career, she requested 
separation from service in fear of reprisals from him.  

A March 1997 VA psychiatric clinical note, reported that the 
veteran reported a history of severe childhood abuse and 
neglect by her mother, as well as a history of sexual 
harassment in service.  Following a mental status examination 
the examiner stated that there was evidence of current major 
depressive disorder and prominent anxiety partially due to 
her separation from her 13 years old son who opted to live 
with his biological father.  It was noted that she self 
referred herself after receiving a letter from a service 
organization inviting women veterans with a history of sexual 
harassment to contact VA for treatment.

At a VA examination in July 1997, the veteran reported being 
sexually harassed by her sergeant while stationed in 
Germany.  He repeatedly asked her out on dates and made 
sarcastic comments about her work and physical appearance.  
She complained to the IG and the sergeant was reprimanded.  
Subsequently the comments ceased but the "leering looks" from 
the sergeant reportedly continued.  She decided to leave the 
military even though she had wanted to make a career, because 
she knew she would have to remain under his supervision for 
the next 18 months at a minimum if she stayed in.  She 
reported raising her son from her marriage from 1981 to 1982 
alone for the past 14 years.  

The examiner noted that she had not been employed prior to 
service.  The veteran had held many jobs since service which 
were mostly temporary employment, or which ended in 
layoffs.   She currently worked as a software downloader, and 
reported incidents with coworkers in which she felt insulted 
and or unfairly treated.  A review of her VAMC treatment 
records indicated that she did not seek psychiatric treatment 
until May 997.  Her symptoms had worsened since her son 
decided to move in with his biological father.  The examiner 
noted that her symptoms were tied to the separation from her 
son; the history of alleged sexual harassment; and, a 
significant history of physical and emotional abuse while 
growing up.  The diagnosis was major depressive disorder with 
prominent anxiety symptoms.  The examiner opined that:

The veteran does not meet criteria for post-traumatic stress 
disorder at this time.  Her major depressive disorder appears 
to have recent onset, though she has had symptoms of 
subclinical depression for several years.  She also has an 
increased vulnerability to developing depressive symptoms or 
other psychiatric symptoms because of a relatively immature 
character logical structure which does not appear the point 
of a diagnosable Axis II diagnosis.  She does not appear to 
have significant occupational or social disability at this 
time.

Following an October 1998 VA fee based psychiatric 
examination at which time the appellant reported the history 
outlined above, the diagnoses were depression, not otherwise 
specified; rule out mixed anxiety/depressive disorder; 
personality disorder with possible paranoid traits, and rule 
out paranoid personality disorder.  The examiner opined that 
the veteran:

does not meet the criteria for post-traumatic stress 
disorder.  However, she does have symptoms of intrusive 
thoughts and memories of experiences that she had in the 
military and to a certain extent in her current job.  She 
appears to have diminished capacity to cope with 
uncomfortable events, but these events were certainly not 
life threatening and her responses seem rather extreme 
compared to the average individual.  I would wonder about 
Paranoid Personality Disorder or even possibly a latent 
thought disorder, though I certainly saw no evidence of this 
during the evaluation. I have no further recommendations at 
this time.

The RO requested and in March 2005 received personnel records 
from the Service Department which confirmed the veteran 
requested a hardship discharge as she given birth in August 
1983 and had only five months left in service. She did not 
wish to extend or to reenlist.  She indicated that she was 
unable to get proper military housing and that housing on the 
economy in Germany was prohibitively expensive.  

In her October 1983 request for discharge she also indicated 
that her company commander told her that he would advise all 
pregnant females to get out of the Army.  She also indicated 
she was "given the run around by her supervisors.  

The first endorsement to her discharge request was from a 
Lieutenant Colonel who noted that she could not meet her 
military obligations due to a recent series of problems in 
housing, and the early birth and welfare of her child.  In 
addition she did not wish to stay in the military.  He 
further noted that if she continued in service "problems 
might surface and emotional damage to her health and family 
might result."

A negative response was received for any service records 
containing any IG complaints or actions regarding the alleged 
sexual harassment in service.  

The Board notes that the claims file contains extensive VAMC 
psychiatric clinical treatment records from 1997 to the 
present time.  These clearly contain diagnoses from VA 
clinical psychologists and psychiatrists who found that the 
medical evidence supported a diagnosis of PTSD which was 
etiologically related to service based harassment.   The 
Board notes that these records reveal several references 
pertaining to her fear of men, and her ability to better 
communicate with women.



Analysis

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptomatology 
after service is required for service connection. 38 C.F.R. § 
3.303(b).


A grant of service connection for PTSD requires (i) medical 
evidence diagnosing PTSD in accordance with 38 C.F.R. § 
4.125(a), (ii) medical evidence establishing a link between 
current symptoms and an in- service stressor, and (iii) 
credible supporting evidence that the claimed in-service 
stressor occurred. 38 C.F.R. § 3.304(f) (2006). The 
provisions of 38 C.F.R. § 4.125(a) require that a diagnosis 
of a mental disorder conform to the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th Edition (1994) (DSM IV).

Where it is determined that the veteran did not engage in 
combat with the enemy, or that she did engage in combat with 
the enemy but the claimed stressor is not related to such 
combat, lay testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor. Instead, 
the record must contain evidence which corroborates the 
veteran's testimony as to the occurrence of the claimed 
stressors. 38 U.S.C.A. § 1154(b); 38 C.F.R. §§ 3.304(d), (f); 
West v. Brown, 7 Vet. App. 70, 76 (1994).

If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  38 C.F.R. § 3.304(f)(3).

Initially, the Board will look to see if the record contains 
proof that the claimed in-service stressors actually 
occurred. 38 C.F.R. § 3.304(f). The occurrence of the claimed 
stressor(s) must be supported by credible evidence. Id. As 
stated above, the provisions of 38 U.S.C.A. § 1154(b) and 38 
C.F.R. § 3.304(f), provide that the evidence required to 
establish the occurrence of a recognizable stressor varies 
depending upon whether or not the veteran was engaged in 
combat with the enemy. See Hayes v. Brown, 5 Vet. App. 60, 66 
(1993).

In this regard, personnel records show that the veteran did 
not serve during a period of war.  She served as a food 
service specialist in the continental United Sates and in 
Germany from February 1981 to January 1984.  Therefore, the 
claimant is not a "combat veteran," and her lay statements 
regarding her claimed stressors cannot alone be accepted as 
conclusive evidence as to the actual existence of her claimed 
stressors.

As to her allegations that she reported the alleged sexual 
harassment incident to the IG in Germany, VA received a 
negative reply from the Service Department in March 2005 
regarding any record of the veteran filing any IG 
complaints.  The veteran's service and personnel records do 
not provide any evidence which corroborates the claimed 
stressors.

The Board recognizes that the veteran's own statements need 
not be strictly corroborated. See Suozzi v. Brown, 10 Vet. 
App. 307 (1997) (corroboration of every detail is not 
required to satisfy the § 3.304(f) requirement that there be 
credible supporting evidence that the claimed stressors 
actually occurred). Nevertheless, despite exhaustive efforts 
by VA to confirm the veteran's allegations as to her 
stressors no evidence has been uncovered which corroborates 
any stressor. Although VA clinicians and physicians have 
accepted the veteran's description of her in-service 
experiences as credible for diagnosing PTSD (see, e.g., VA 
clinical psychiatric treatment records dated from 1997; But 
see also VA examinations dated in July 1997, and October 
1998, which both opined that the veteran did not meet the 
criteria for PTSD), the Board may not grant service 
connection for PTSD without supporting evidence of the 
occurrence of the claimed stressors. 

Further, despite exhaustive efforts by VA to confirm the 
veteran's allegations, no evidence has been uncovered which 
independently verifies any of her assertions regarding an in-
service stressor.  In a case where the veteran did not serve 
in combat, the Board may not grant service connection for 
PTSD in cases such as this without independently verifiable 
evidence of the in-service occurrence of the claimed 
stressors.  Given the lack of supporting evidence required by 
the law, the preponderance of the evidence is against the 
veteran's claim of service connection. Thus, entitlement to 
service connection for PTSD is denied

In reaching this decision, the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


